Citation Nr: 1640054	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-26 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple myeloma to include Hodgkin's disease claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a recurrent skin disorder of the head, the face, and the hands to include melanoma claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a recurrent bilateral foot disorder to include a fungal infection, dermatophytosis, and a toenail disorder claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for a heart disorder to include ischemic heart disease claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1968 to May 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) which, in pertinent part, denied service connection for both "multiple myeloma, head, face, and hands" claimed as the result of herbicide exposure and bilateral foot fungus.  In September 2010, the Veteran submitted a notice of disagreement (NOD).  In September 2011, the RO issued a statement of the case (SOC) to the Veteran.  In October 2011, the Veteran submitted an Appeal to the Board (VA Form 9).  

In March 2016, the RO, in pertinent part, denied service connection for ischemic heart disease claimed as the result of herbicide exposure.  In May 2016, the Veteran submitted a NOD with the denial of service connection for ischemic heart disease.  The Board has reviewed the physical claim files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
In his May 2016 NOD, the Veteran advanced contentions which reflect his desire to file a claim for service connection for Type II diabetes mellitus and neuropathy of the feet claimed as the result of herbicide exposure.  Such a written statement is to be considered as a request for a claim application form.  38 C.F.R. § 3.155 (2016).  Appropriate action should be undertaken to address the Veteran's request.  

The issues of service connection for a recurrent skin disorder of the head, the face, and the hands and a recurrent bilateral foot disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  

2.  Multiple myeloma and Hodgkin's disease were not manifested during active service or at any time thereafter.  


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma to include Hodgkin's disease claimed as the result of herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including an April 2009 notice which informed him of the evidence generally needed to support claims for service connection and the assignment of an initial disability evaluation and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  VA's duty to notify was satisfied by the April 2009 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Service Connection for Multiple Myeloma to include Hodgkin's disease

The Veteran asserts that service connection for "multiple myeloma-face, hands, head, etc., due to exposure to Agent Orange while stationed in Vietnam" is warranted.  The accredited representative advances that "the Veteran's medical records reveal several skin conditions which include but not limited to myeloma."  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either multiple myeloma or Hodgkin's disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board notes that neither multiple myeloma nor Hodgkin's disease is a skin disorder.  Multiple myeloma is a cancer of the plasma cells manifested by a malignant proliferation of plasma cells which are derived from B lymphocytes and is closely related biologically to B-cell non-Hodgkin's lymphoma.  59 Federal Register 5162 (February 3, 1994).  Hodgkin's disease (Hodgkin's lymphoma) is "a malignant condition characterized by painless, progressive enlargement of the lymph nodes, spleen, and general lymphoid tissue."  Hayes v. Brown, 4 Vet. App. 353, 354 (1993).  

The record is devoid of any objective evidence of either multiple myeloma or Hodgkin's disease.  The Veteran's service treatment records do not refer to either multiple myeloma or Hodgkin's disease.  The remainder of the clinical documentation of record makes no reference to either multiple myeloma or Hodgkin's disease.  

The Veteran's claim is supported solely by his own and his accredited representative's written statements on appeal.  In his March 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran contends that service connection is warranted for "multiple myeloma -face, hands, head, etc., due to exposure to Agent Orange while stationed in Vietnam."  In his October 2011, Appeal to the Board (VA Form 9), the Veteran advanced that "a nurse referred to multiple myeloma and said that it was caused by exposure to herbicides."  

In his July 2016 Written Brief Presentation, the accredited representative clarified that: the Veteran "is seeking service connection compensation for ... multiple myeloma;" "[f]or rating purposes , ... the Veteran's multiple myeloma is listed as Hodgkin's disease;" and "[f]or clarification as to what the veteran's intentional claim for benefits, it is as follow: 1.  Service connection for bilateral foot fungus.  2.  Service connection for skin disorder."  

The Board finds that the Veteran's and the accredited representative's lay statements do not constitute competent evidence of the diagnosis of the claimed disorders in this case given the absence of any clinical documentation or objective evidence of either multiple myeloma or Hodgkin's disease.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the diagnosis of either multiple myeloma or Hodgkin's disease.  The question of the diagnosis of such a disability requires medical training and specific clinical testing and is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

Multiple myeloma and Hodgkin's disease were not manifested during active service or at any time thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  For these reasons, the Board finds that service connection for multiple myeloma to include Hodgkin's disease claimed as the result of herbicide exposure is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board observes that it is evident from a review of the record that the Veteran is actually seeking service connection for a recurrent skin disorder of the head, the face, and the hands to include malignant melanoma secondary to his presumed herbicide exposure while in the Republic of Vietnam.  Malignant melanoma is "a tumor of high malignancy that starts in a black mole and metastasizes rapidly and widely."  Schoonover v. Derwinski, 3 Vet. App. 166, 169 (1992).  The issue of service connection for a recurrent skin disorder of the head, the face, and the hands is addressed in the Remand portion of this decision below.  


ORDER

Service connection for multiple myeloma to include Hodgkin's disease claimed as the result of herbicide exposure is denied.  



REMAND

Skin Disorder and Foot Disorder

The Veteran asserts that service connection for both a recurrent skin disorder of the head, the face, and the hands and a recurrent bilateral foot disorder to include a fungal infection of the feet and the toenails is warranted as he incurred the claimed disabilities as the result of his presumed in-service herbicide exposure.  He advances that his treating VA care providers have informed him that his multiple skin and foot disorders are related to his in-service herbicide exposure.  

The Veteran's service treatment records state that he was treated for "heat rash" in May 1970 and July 1971.  The report of the Veteran's May 1972 physical examination for service separation conveys that no skin or foot abnormalities were identified.  

The VA clinical documentation of record indicates that the Veteran has been diagnosed with multiple skin and foot disorders including dermatitis, tinea unguium, dermatofibromas, benign skin neoplasms, actinic keratosis, sebaceous cysts, nevi, rashes including on the feet, an epidermal cyst, a "neoplasm of uncertain behavior," bilateral tinea pedis, and bilateral onychomycosis.  

The Veteran has not been afforded either a VA skin examination or a VA foot examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Heart Disorder to include Ischemic Heart Disease

The Veteran has submitted a timely NOD with the denial of service connection for a heart disorder to include ischemic heart disease claimed as the result of herbicide exposure.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent skin disorder and recurrent foot disorder since February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2016.  

3.  Schedule the Veteran for a VA skin examination in order to determine the nature and etiology of his claimed recurrent skin disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's in-service heat rash and/or service in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA foot examination in order to determine the nature and etiology of his claimed recurrent foot disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent foot disorder had its onset during active service; is related to the Veteran's in-service heat rash and/or service in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses the issue of service connection for a heart disorder to include ischemic heart disease claimed as the result of herbicide exposure.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the issues of service connection for a recurrent skin disorder of the head, the face, and the hands to include melanoma claimed as the result of herbicide exposure and a recurrent bilateral foot disorder to include a fungal infection, dermatophytosis, and a toenail disorder claimed as the result of herbicide exposure.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


